            Case 2:19-cv-01998-RSL-MAT Document 98 Filed 02/03/21 Page 1 of 5




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   STEVEN DARBY MCDONALD,

 9                              Plaintiff,                  Case No. C19-1998-RSL-MAT

10          v.                                              ORDER ON MISCELLANEOUS
                                                            MOTIONS
11   SARA KARIKO, et al.,

12                              Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. This order addresses several motions

15   now pending in this matter (Dkts. 69, 74, 75, 77). 1 Having considered those motions, any

16   documents filed in support and opposition, and the remainder of the record, the Court finds and

17   concludes as follows:

18      (1) Motion for Extension/Request to File Overlength Response Brief (Dkts. 69, 74)

19          On November 20, 2020, defendants filed a motion for summary judgment. Dkt. 58. On

20   December 9, 2020, plaintiff moved for a sixty (60) day extension of time to file a response to

21   defendants’ motion for summary judgment. Dkt. 69. Plaintiff alleged he had been locked in his

22

23          1
              Plaintiff’s other pending motions (Motion to Appoint Counsel, Dkt. 76, Second Motion for
     Preliminary Injunction, Dkt. 78, and Motion to Hold Law Librarian in Contempt of Court Dkt. 93) will be
     addressed separately.

     ORDER ON MISCELLANEOUS
     MOTIONS - 1
            Case 2:19-cv-01998-RSL-MAT Document 98 Filed 02/03/21 Page 2 of 5




 1   room since November 18, 2020, due to a COVID-19 outbreak and that he had been unable to

 2   access the law library to work on his response to defendants’ motion. Id. Defendants filed a

 3   response in which they indicated they did not oppose plaintiff’s request for an extension. Dkt. 70.

 4           On December 16, 2020, plaintiff filed a response to defendants’ motion for summary

 5   judgment, but it is unclear whether this document was intended as plaintiff’s complete response or

 6   whether it was filed out of concern for missing the Court’s deadline. Plaintiff states in his response

 7   that he is filing it “without receipt of any discovery exhibits from the Defendants” due to his prior

 8   counsel’s “withholding of the Court’s April 2020 Discovery Order” and that due to COVID-19 he

 9   has had no access to any legal materials or the legal computer. Dkt. 71. On December 30, 2020,

10   plaintiff moved for a “one page extension of reply motion” in which he appears to ask the Court

11   to accept his previously filed overlength response brief (his brief consisted of 25 pages, one page

12   over the 24 page limit). Dkt. 74.

13           Plaintiff’s motion requesting that the Court accept his previously filed overlength response

14   brief (Dkt. 74) is GRANTED. Furthermore, because it appears that the document plaintiff filed

15   may not constitute his complete response to defendants’ motion for summary judgment, plaintiff’s

16   motion for extension of time to respond to that motion (Dkt. 69) is also GRANTED. On or before

17   March 16, 2021, 2 plaintiff shall either file an amended response to defendants’ motion for

18   summary judgment or advise the Court that he intends to stand on the response already

19

20           2
               The Court notes that plaintiff requested a sixty-day extension on December 9, 2020. However,
     shortly thereafter plaintiff also filed a motion requesting recusal of the undersigned from this proceeding
21
     (Dkt. 73). The Court refrained from ruling on plaintiff’s motion for extension, as well as other pending
     motions, until plaintiff’s motion requesting recusal was resolved. Plaintiff’s motion requesting recusal was
22   denied on January 27, 2021 (Dkt. 90). Plaintiff also indicates in his motion requesting appointment of
     counsel (Dkt. 76) (discussed in more detail below) that his facility has continued to be on quarantine due
23   to COVID-19 restrictions, and that this has continued to limit his ability to access the law library and
     conduct legal research. Under the circumstances, the Court will allow plaintiff until March 16, 2021, to file
     any amended response to defendants’ motion for summary judgment.

     ORDER ON MISCELLANEOUS
     MOTIONS - 2
            Case 2:19-cv-01998-RSL-MAT Document 98 Filed 02/03/21 Page 3 of 5




 1   submitted (Dkt. 71). Plaintiff is advised that if he files an amended response it will constitute

 2   a complete replacement for his original response. As such, plaintiff’s amended response should

 3   include all of the arguments and evidence he intends to include in responding to defendants’

 4   motion for summary judgment. The Clerk is directed to re-note defendants’ motion for

 5   summary judgment (Dkt. 58) to March 26, 2021.

 6       (2) Motion for Order to Produce Document (Dkt. 75)

 7           Plaintiff seeks an order from this Court directing the defendants to produce a document

 8   plaintiff filed in a different action, McDonald v. Lauren, 17-cv-5013-RBL. 3 Dkt. 75. Defendants

 9   oppose this request. Dkt. 79. Plaintiff appears to argue that this document will somehow

10   demonstrate that the Court was incorrect in its prior ruling in which it granted defendants’ motion

11   for sanctions against plaintiff in part and struck several of plaintiff’s filings.

12           The Court previously granted defendants’ motion for sanctions in part finding that, in his

13   filings, plaintiff “repeatedly runs afoul of the duty to be respectful and the prohibition on bias and

14   prejudice through the use of a racially derogatory term for his former counsel, Darryl Parker, and

15   his personal attacks on and accusations against counsel for defendants, Assistant Attorney General

16   Timothy Feulner.” Dkt. 66. The Court cited to several specific examples supporting this finding.

17   Id. Plaintiff fails to adequately explain, nor can the Court comprehend, how a document plaintiff

18   filed in an entirely different action would alter the Court’s conclusions regarding plaintiff’s use of

19   a racially derogatory term against his prior attorney or the specific personal attacks against defense

20   counsel cited by the Court in his filings in this action. Further, the document plaintiff seeks does

21   not appear to be the subject of a discovery request in this action and plaintiff fails to identify a

22

23
             3
              The Court notes that the document plaintiff references in that other action (Dkt. 75) was stricken
     from the docket.

     ORDER ON MISCELLANEOUS
     MOTIONS - 3
            Case 2:19-cv-01998-RSL-MAT Document 98 Filed 02/03/21 Page 4 of 5




 1   basis for the Court to require the defendants to produce a document that plaintiff filed in an entirely

 2   different action.

 3          Accordingly, plaintiff’s motion (Dkt. 75) is DENIED.

 4      (3) Motion/Request for Leave to File Over-length Motion for Preliminary Injunction

 5          (Dkt. 77)

 6          Plaintiff also moves for leave to file an over-length brief in support of his motion for

 7   preliminary injunction. Plaintiff’s motion (Dkt. 77) is GRANTED.

 8      (4) Motion/Request for Recusal of Magistrate Judge

 9          The Court notes that plaintiff’s motion seeking recusal of the undersigned was resolved by

10   Judge Martinez’s order dated January 27, 2021 (Dkt. 90). Accordingly, the Clerk is directed to

11   terminate the motion designation on the docket (Dkt. 73).

12      (5) Conclusion

13          To summarize:

14          •   Plaintiff’s motion for an extension of time to respond to defendants’ motion for

15              summary judgment (Dkt. 69), plaintiff’s “motion for leave to file one-page extension

16              to reply” (Dkt. 74), and plaintiff’s motion to file an overlength motion for preliminary

17              injunction (Dkt. 77), are GRANTED.

18          •   On or before March 16, 2021, plaintiff shall either file an amended response to

19              defendants’ motion for summary judgment or advise the Court that he intends to

20              stand on the response already submitted (Dkt. 71).

21          •   The Clerk is directed to re-note defendants’ motion for summary judgment (Dkt.

22              58) to March 26, 2021.

23          •   Plaintiff’s motion for an order to produce document (Dkt. 75) is DENIED.



     ORDER ON MISCELLANEOUS
     MOTIONS - 4
           Case 2:19-cv-01998-RSL-MAT Document 98 Filed 02/03/21 Page 5 of 5




 1          •     The Clerk is directed to terminate the motion designation for plaintiff’s motion/request

 2                for recusal of magistrate judge (Dkt. 73).

 3          The Clerk is directed to send copies of this order to the parties and to the Honorable Robert

 4   S. Lasnik.

 5          Dated this 3rd day of February, 2021.

 6

 7                                                             A
                                                               Mary Alice Theiler
 8                                                             United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ON MISCELLANEOUS
     MOTIONS - 5
